Citation Nr: 1814456	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 1, 2009, for the award of additional allowance for dependent children.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from January 1985 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2015, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

VA first received notice of the Veteran's dependent children on October 16, 2009.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to November 1, 2009, for the award of additional compensation for two dependent children have not been met.  38 U.S.C. §§ 1115, 5101, 5110; 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for entitlement to an earlier effective date for the award of additional compensation for his dependents arises from his disagreement with the effective date assigned following the award of additional compensation for those dependents.  As the underlying claim (the award of additional compensation for dependents) was granted, further notice as to the downstream issue of the effective date of the award was not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the Board finds that this has been fulfilled.  The Board notes that adjudication of a claim for an earlier effective date is usually based upon evidence already in the claims file; the resolution of this claim depends upon when certain information was received by VA and whether VA sent the Veteran certain information.  There is no indication of any outstanding records or other action that VA could take to assist the Veteran in substantiating his claim.  Also, the Veteran has raised no issue with respect to VA's duty to assist.

- Effective Date -
Prior to November 1, 2009 for Additional Allowance for Dependents

The effective date for the award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401 (b) (2017).  The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Veterans with a service-connected disability evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C. § 1115; 38 C.F.R. § 3.4 (b)(2) (2017).

Merits

The Veteran is seeking an earlier effective date for the award of additional compensation for his dependent children; currently effective November 1, 2009.  VA received the Veteran's completed, signed Declaration of Status of Dependents, notifying VA of the Veteran's additional children, on November 1, 2009.  In January 2012 notice of disagreement, the Veteran asserted that his two children are his biological children who were born to his wife and they were enrolled in CHAMPUS/Tricare since they were born. 

The evidence shows the Veteran first notified VA of his additional children's existence in an October 16, 2009 questionnaire.  The Board recognizes the Veteran's frustration that his children were enrolled in CHAMPUS/Tricare since birth and assumption that this information would be forwarded to the VA.  Unfortunately, CHAMPUS/Tricare is managed not by VA but the Defense Health Agency.  This agency, which is independent of VA, is not obligated and did not forward the information about the birth of your children to VA.  As such, because VA was not notified of the Veteran's children prior to October 16, 2009 , an effective date prior to November 1, 2009 for the award of additional compensation based on their status as dependents cannot be granted as a matter of law.  38 U.S.C. §§ 1115, 5110.  The Board sympathizes with the Veteran's predicament.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes, "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).





ORDER

An effective date prior to November 1, 2009 for the award of additional compensation for dependent children is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


